DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,750,271.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the headphones comprising two earbuds, each of the two earbuds comprising 5a knob-shaped body, an earbud tip extending from the knob-shaped body and configured to enter an ear canal of a listener, and a harness strap interface disposed on the knob-shaped body and configured 10to removably accommodate a detachable harness strap, wherein the harness strap interface comprises a groove circumscribing the knob-shaped body, the knob-shaped body comprises one selected from a group consisting of a plastic and a metal surface, the earbud comprises charging terminals on the knob-shaped body, and wherein the headphones further comprises a detachable wing attachment configured to removably attach at the harness strap interface or the groove.
Claims 1-11 of U.S. Patent No. 10,750,271 do not specifically claim the earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least a partially radial direction of the cylindrical structure, the detachable harness strap 
Therefore, it would have been obvious to one skilled in the art to provide the detachable harness strap, as claimed in claims 1-10 of U.S. Patent No. 10,750,271 comprising an elastic retainer loop, the earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least a partially radial direction of the cylindrical structure and to provide a headphones kit for the earbuds for an alternate choice, better detachable coupling the earbud to the harness strap, providing a better earbud tip and a storage for the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 5,450,496) in view of Silvestri et al. (US 2016/0007110), Eichfeld et al. (US 2018/0115839) and/or Miyahra et al. (US 4,447,677).
Regarding claims 1 and 16, as broadly claimed, Burris et al. teaches headphones comprising an earbud (18, figures 1, 3A, 4, 8) comprising a knob-shaped body (18) comprising a cylindrical structure (figures 1, 3A, 8), an earbud tip (34, 36, 40, 42) extending from the knob-shaped body and configured to enter an ear canal of a listener (figures 3A, 8), a harness strap interface (32, figures 3A, 8) disposed on the knob-shaped body (18) and configured to removably accommodate a detachable harness strap (10, 12, 26, 110, 112, 126).  
Burris et al. does not specifically disclose an earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least partially radial direction of the cylindrical structure of the knob-shaped body.  However, providing an earbud tip extending from a knob-shaped body from a wall along a height of the cylindrical structure and in an at least partially radial direction of the cylindrical structure of the housing in an earphone is known in the art.
Silvestri et al., Eichfeld et al. and/or Miyahra et al. teaches an earpiece or an earbud comprising an earbud tip (104, 106, 110, 126, figures 2B, 3A-3B in Silvestri; 103, 105 and see figure 1 in Eichfeld; 9, 10, 11, figures 1 and 6 in Miyahra) extending from the knob-shaped body (102, 111, 113, 115, see figures 2B, 3A-3B in Silvestri; 102, 104, see figure 1 in Eichfeld; 3 and see figures 1, 6 in Miyahra) from a wall along a height of the cylindrical structure and in an at least partially radial direction of the cylindrical structure or housing structure of the knob-shaped body (figures 1, 2).

In addition to claim 16, Burris in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al. does not specifically disclose two earbuds and a headphones kit as claimed.  However, it would have been obvious to one skilled in the art to provide one or more earbuds to the detachable harness strap such as providing two earbuds and a headphones kit comprising the earbuds in the system of Burris in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al. for greater application, providing more earbuds, better housing and storing the parts in the system.
Further, Burris teaches the detachable harness strap (10, 12, 26, 110, 112, 126) that comprises a flexible capsule holder or flexible retainer loop (26, 126) configured to be seated in the groove of the knob-shaped body.  Burris does not specifically disclose two retainer loops, wherein the retainer loop (26, 126) is an elastic retainer loop as claimed in claim 16.  However, it would have been obvious to one skilled in the art to provide any flexible material such as an elastic material for the retainer loops to the earbuds in the system of Burris for an alternate choice and better providing a flexible material to the loop of the harness strap.
Regarding claims 2 and 17, as broadly claimed, Burris teaches the harness strap interface (32, figures 3A, 8) that comprises a groove (32, figures 3A, 8) fully circumscribing the knob-shaped body (18, figures 3A, 8, col. 4, lines 35-39), and the groove configured to hold a retainer loop (26, 126) of the detachable harness strap.  

Therefore, it would have been obvious to one skilled in the art to provide any material for the earbud or the knob-shaped body in the system of Burris such as a plastic material, a plastic surface or a group consisting of a plastic and metal surface for an alternate choice and providing a better material to the headphone.
Regarding claim 20, Burris in view of Silvestri et al., Eichfeld et al. and/or Miyahra teaches the earbud tip that further extends from the knob-shaped body in a direction about perpendicular to a longitudinal axis of the cylindrical structure (note the earbud tip 104, 106, 110, 126, figures 2B, 3A-3B in Silvestri; 103, 105 and see figure 1 in Eichfeld; 9, 10, 11, figures 1 and 6 in Miyahra).

Claims 1-2, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gougherty et al. (US 2015/0086059) in view of Silvestri et al. (US 2016/0007110), Eichfeld et al. (US 2018/0115839) and/or Miyahra et al. (US 4,447,677).
Regarding claims 1 and 16, Gougherty et al. teaches headphones or headset system comprising an earbud (130) comprising a knob-shaped body (130, 131, figures 1A, 1B, 2B, 3B, 4B) comprising a cylindrical structure, a harness strap interface (132, figures 1A, 1B, 2A, 2B, 3B, 4B) disposed on the knob-shaped body (130) and configured to removably accommodate a detachable harness strap (110, 210, 250, 310, 360, 410, 469 and see the harness strap in figures 1A, 1B, 2A, 2B, 3B, 4A, 4B).  

Silvestri et al., Eichfeld et al. and/or Miyahra et al. teaches an earpiece or an earbud comprising an earbud tip (104, 106, 110, 126, figures 2B, 3A-3B in Silvestri; 103, 105 and see figure 1 in Eichfeld; 9, 10, 11, figures 1 and 6 in Miyahra) extending from the knob-shaped body (102, 111, 113, 115, see figures 2B, 3A-3B in Silvestri; 102, 104, see figure 1 in Eichfeld; 3 and see figures 1, 6 in Miyahra) from a wall along a height of the cylindrical structure and in an at least partially radial direction of the cylindrical structure or housing structure of the knob-shaped body (figures 1, 2).
Therefore, it would have been obvious to one skilled in the art to provide an earbud tip extending from the knob-shaped body from a wall along a height of the cylindrical structure and in an at least partially radial direction of the cylindrical structure of the knob shape body, as taught by Silvestri et al., Eichfeld et al. and/or Miyahra et al., in the system of Gougherty for better fitting to the ear canal and providing a fitting comfort to the user. 
In addition to claim 16, Gougherty in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al. does not specifically disclose two earbuds and a headphones kit as claimed.  However, it would have been obvious to one skilled in the art to provide one or more earbuds to the detachable harness strap such as providing two earbuds and a headphones kit comprising the 
Further, Gougherty et al. teaches the detachable harness strap comprising a retainer loop (110, 210, 250, 310, 360, 410, 469 and see figures 1A, 1B, 2A, 2B, 3B, 4A, 4B).  Gougherty et al. does not specifically disclose the detachable harness strap that comprises two elastic retainer loops.  However, it would have been obvious to one skilled in the art to provide more retainer loops and provide any material for the detachable harness strap or the retainer loop in the system of Gougherty such as providing two retainer loops, wherein the retainer loops are elastic retainer loops for an alternate choice and providing a better detachable coupling to the system.
Regarding claims 2 and 17, Gougherty et al. teaches the harness strap interface (132) that comprises a groove (figure 1A) fully circumscribing the knob-shaped body (130, 131, figure 1A and paragraph [0032]), the groove configured to hold a retainer loop (110, 310, 410) of the detachable harness strap (figures 1A, 1B, 2A, 2B, 3B, 4A, 4B).  
Regarding claim 13, Gougherty et al. does not specifically disclose that the knob-shaped body (130, 131) comprises one selected from a group consisting of a plastic or a metal surface as claimed.  However, the examiner takes the Office Notice that providing a body of an earbud or a receiver capsule made of a group consisting of a plastic and a metal surface is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any material for the earbud or the knob-shaped body in the system of Gougherty et al. such as a plastic material, a plastic surface or a group consisting of a plastic and metal surface for an alternate choice and providing a better material to the headphone.

Regarding claim 20, Gougherty et al. in view of Silvestri et al., Eichfeld et al. and/or Miyahra teaches the earbud tip that further extends from the knob-shaped body in a direction about perpendicular to a longitudinal axis of the cylindrical structure (note the earbud tip 104, 106, 110, 126, figures 2B, 3A-3B in Silvestri; 103, 105 and see figure 1 in Eichfeld; 9, 10, 11, figures 1 and 6 in Miyahra).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gougherty et al. (US 2015/0086059) in view of Silvestri et al. (US 2016/0007110), Eichfeld et al. (US 2018/0115839) and/or Miyahra et al. (US 4,447,677), or Burris et al. (US 5,450,496) in view of Silvestri et al. (US 2016/0007110), Eichfeld et al. (US 2018/0115839) and/or Miyahra et al. (US 4,447,677) as applied to claims 1 and 16 above, and further in view of Wu (US 7,062,057), Grosfilley (US 5,610,494) or McDermaid (US 3,354,271).
Regarding claims 14 and 19, Gougherty et al. in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al., or Burris et al. in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al. does not specifically teach the charging terminals on the knob-shaped body of the earbud as claimed.  However, providing the charging terminals on the earpiece or on the body of a hearing device is well known in the art.

Therefore, it would have been obvious to one skilled in the art to provide the charging terminals, as taught by Wu, Grosfilley and/or McDermaid on the earbuds or the knob-shaped bodies of the earpieces to the system of Gougherty et al. in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al., or Burris et al. in view of Silvestri et al., Eichfeld et al. and/or Miyahra et al. for better providing a charger to the system.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Responding to the arguments about the Double Patenting, the rejections of claims 1-2 and 13-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,750,271 have been maintained since a Terminal Disclaimer has not been filed.  The Applicant should note that the Terminal Disclaimer over Patent No. 10,750,271 has not been submitted as mentioned in the Remarks.

Applicant’s arguments with respect to claims 1-2 and 13-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pejaudier et al. (US 2017/0289666) teaches a headset comprising two earphones (12), wherein the earphone (12) comprises a protruding tip (28) introduced into the auditory canal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 6, 2022